NOT RECOMMENDED FOR PUBLICATION
                              File Name: 20a0647n.06


                                         No. 19-4059
                                                                                    FILED
                         UNITED STATES COURT OF APPEALS                        Nov 12, 2020
                              FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk

 UNITED STATES OF AMERICA,                             )
                                                       )      ON APPEAL FROM THE
        Plaintiff-Appellee,                            )      UNITED STATES DISTRICT
                                                       )      COURT     FOR      THE
 v.                                                    )      NORTHERN DISTRICT OF
                                                       )      OHIO
 EDWARD LIGHTNING                                      )
                                                       )      OPINION
        Defendant-Appellant.                           )



       BEFORE: COOK, BUSH, and NALBANDIAN, Circuit Judges.

       JOHN K. BUSH, Circuit Judge. Edward Lightning pleaded guilty to one count of being

a felon in possession of a firearm. Both Lightning and the government requested sentences within

his Sentencing Guidelines range of 30–37 months. But the district court imposed the statutory

maximum sentence of 120 months’ imprisonment, more than tripling the high end of the

Guidelines range. Lightning challenges the procedural and substantive reasonableness of that

upward variance. Because we find the sentence substantively unreasonable, we VACATE

Lightning’s sentence and REMAND for resentencing.

                                     I. BACKGROUND

       On June 27, 2019, Edward Lightning entered a guilty plea to one count of being a felon in

possession of a firearm. Applying the U.S. Sentencing Guidelines manual, the district court

calculated Lightning’s offense level as 12 and his criminal history category as VI, the highest

category. Those determinations placed the Guidelines-recommended sentencing range between
No. 19-4059, United States v. Lightning


30 and 37 months’ imprisonment. Both the prosecution and the presentence report recommended

a sentence within the Guidelines range. Despite their recommendations, the district court issued a

notice of a possible upward variance about two weeks before the sentencing hearing.

         At the sentencing hearing, the district court reiterated that it was considering an upward

variance because of Lightning’s lengthy criminal record. Before making its final sentencing

determination, the district court offered Lightning the opportunity to explain his decision to

illegally possess a firearm. Lightning explained:

         Sir, I’ve been shot. Like I understand some stuff. I done been shot. Man, I done
         testified on people in court. I got people—literally, I wasn’t out there carrying no
         gun to hurt nobody. I wasn’t robbing nobody. I was just trying to protect myself .
         . . . I was just basically protecting myself, and I know I’m not allowed to be around
         no guns, but it would be horror like being in my area, when people riding around
         with assault rifles, people just shooting at you with assault rifles. It just be horrors,
         Your Honor. I ain’t got no excuse for it. I shouldn’t have did it.

         After Lightning’s testimony, the district court extensively detailed his criminal history. His

adult criminal history began with a burglary with a firearm specification in 2002, where Lightning

was apprehended without violence as he attempted to escape through a window. Since then, his

felony offenses have been nonviolent crimes connected to that original sin—escape, felon in

possession of a firearm, and having a weapon while under disability. Based on that criminal

history, the district court imposed an upward variance to the statutory maximum sentence,

120 months. Finally, the district court dismissed Lightning’s contention that the nonviolent nature

of his past convictions supported a sentence within the Guidelines range; the court stated that

although Lightning’s conduct was “not technically” violent, it was “violent in my view.”1

Almost a month after the sentencing hearing, the district court released a sentencing memorandum



         1
          That stance is unpersuasive. The only violent conduct in his criminal history report is an arrest at 23, over
a decade ago, for felonious assault. But it is difficult to credit that arrest because it got “no billed,” meaning a
prosecutor presented the evidence to a grand jury, and the grand jury declined to indict Lightning.

                                                          2
No. 19-4059, United States v. Lightning


reiterating its basis for the variance. Perhaps acknowledging the extreme nature of the variance,

the district court said during the sentencing hearing that “if any appellate court wants to reverse

me, they may do it. I will say it on the record.” We accept that invitation.

                                        II. DISCUSSION

        We review Lightning’s sentence for both procedural and substantive reasonableness under

an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). We find an abuse

of discretion when we are “left with a definite and firm conviction that the district court committed

a clear error of judgment.” United States v. Perez-Rodriguez, 960 F.3d 748, 753 (6th Cir. 2020)

(quoting Coach, Inc. v. Goodfellow, 717 F.3d 498, 505 (6th Cir. 2013)).

   A.          Procedural Reasonableness

        Review for procedural reasonableness addresses issues such as whether the district court

“fail[ed] to calculate (or improperly calculate[d]) the Guidelines range, treat[ed] the Guidelines as

mandatory, fail[ed] to consider the § 3553(a) factors, select[ed] a sentence based on clearly

erroneous facts, or fail[ed] to adequately explain the chosen sentence.” United States v. Moon,

513 F.3d 527, 539 (6th Cir. 2008) (quoting Gall, 552 U.S. at 51). A variance can be procedurally

unreasonable if the district court’s basis for the variance “came as a surprise” and a party’s

“presentation to the court was prejudiced by the surprise.” United States v. Coppenger, 775 F.3d

799, 804 (6th Cir. 2015) (quoting United States v. Rossi, 422 F. App’x 425, 432 (6th Cir. 2011)).

        Lightning’s sole basis for his procedural unreasonableness challenge is his contention that

the district court did not give sufficient notice of the basis for imposing an upward variance. He

argues that the district court should have published its sentencing memorandum prior to

sentencing, to allow him to respond. But the district court gave notice of the grounds for a possible

upward variance two weeks before trial in its notice of possible upward variance. Although it was



                                                 3
No. 19-4059, United States v. Lightning


brief, that notice ensured that the grounds for the district court’s upward variance did not come as

a surprise to Lightning. What’s more, Lightning does not identify any “relevant issues that he did

not anticipate or have the opportunity to address.” Rossi, 422 F. App’x at 433. Thus, his

procedural unreasonableness argument fails.

       B.      Substantive Reasonableness

        A defendant’s sentence is substantively unreasonable if it is longer than necessary to

achieve the goals laid out in 18 U.S.C. § 3553(a). Perez-Rodriguez, 960 F.3d at 753–54. We begin

substantive reasonableness review with the Guidelines range because “in the ordinary case,” that

range will “reflect a rough approximation of sentences that might achieve § 3553(a)’s objectives.”

Kimbrough v. United States, 552 U.S. 85, 109 (2007) (quoting Rita v. United States, 551 U.S. 338,

350 (2007)). So when a district court imposes a sentence outside the Guidelines range, it must

“consider the extent of the deviation and ensure that the justification is sufficiently compelling to

support the degree of the variance.” Gall, 552 U.S. at 50. In so doing, it must clearly distinguish

the case before it from a “mine-run case.” United States v. Boucher, 937 F.3d 702, 708 (6th Cir.

2019) (quoting Kimbrough, 552 U.S. at 109).

       Our review goes beyond merely verifying that the district court offered an explanation. If

the court inappropriately weighed the § 3553(a) factors, “the sentence is substantively

unreasonable regardless of whether the court checked every procedural box before imposing

sentence.” Boucher, 937 F.3d at 707. And the further a judge varies from the Guidelines range,

“the more compelling the justification” must be. United States v. Aleo, 681 F.3d 290, 299 (6th

Cir. 2012) (quoting United States v. Poynter, 495 F.3d 349, 352 (6th Cir. 2007)). We have noted

many times that because the Guidelines account for a defendant’s criminal history, that same

criminal history is unlikely to be compelling enough to justify an extreme variance. See Boucher,



                                                 4
No. 19-4059, United States v. Lightning


937 F.3d at 711 (“And although a defendant's criminal record is relevant to determining the

applicable criminal history category, it is usually not a proper reason for a variance precisely

because the Guidelines already take it into account.” (citations and quotations omitted)); United

States v. Bistline, 665 F.3d 758, 767 (6th Cir. 2012); United States v. Borho, 485 F.3d 904, 912–

13 (6th Cir. 2007).

         Boucher offers a good example of how we conduct substantive reasonableness review of

a major variance. There, the defendant’s Guidelines range for assaulting a member of Congress

was 21 to 27 months imprisonment. Boucher, 937 F.3d at 705. But the district court imposed a

significant downward variance to a 30-day sentence. Our analysis noted that “if the district court

reasonably explains why the defendant’s unique circumstances fall outside the ‘heartland’ of cases

affected by the relevant guideline, then the ‘court’s decision to vary . . . may attract greatest

respect.’” Boucher, 937 F.3d at 708 (quoting Kimbrough, 552 U.S. at 109). And the district court

had offered a thorough explanation for its decision, drawing on victim impact statements and

extensive testimony in support of the defendant. Id. at 706–07. But we still thoroughly vetted the

district court’s explanation and ultimately reversed, holding that the district court had failed to

offer a “sufficiently compelling” explanation for its significant variance. Id. at 709 (quoting Gall,

552 U.S. at 50). Boucher shows that when a district court imposes a significant variance, our

substantive reasonableness analysis must vet the reasons it gave to ensure it did not abuse its

discretion, especially in a mine-run case.

         A mine-run case is a normal offense for someone with an offender’s specific sentencing

enhancements and criminal history category. Lightning is in the highest criminal history category,

category VI.2 That means he is a repeat offender, so his Guidelines calculation considers his


         2
           The dissent would affirm Lightning’s sentence in part because the district court looked to criminal history
that went beyond the history in his Guidelines calculation. See Dissent at 11–12. But that analysis disregards the fact

                                                          5
No. 19-4059, United States v. Lightning


lengthy criminal history in recommending a higher sentence. See Perez-Rodriguez, 960 F.3d at

755–56. Yet in its post-sentence report, the district court justified its dramatic departure from the

Guidelines range because “Lightning has set himself apart from other offenders in his criminal

category. He has done so by continuing to possess firearms and engage in other unlawful activity,

putting himself and the public at risk, despite serving multiple sentences for the same or similar

offense.”

         Looking to the Sentencing Commission’s statistics on the people who share Lightning’s

characteristics emphasizes that this case is exactly among the mine-run of felon-in-possession

cases for someone with Lightning’s criminal history category. Indeed, federal firearms offenders

in general are the most likely to recidivate, with 68.3% being rearrested within eight years of

release. United States v. Sims, 800 F. App’x 383, 389 (6th Cir. 2020) (Stranch, J., dissenting). For

felons found in possession of a firearm with Lightning’s criminal history category, that rate rises

to 88.2%.3 So the district court’s statement that Lightning “has set himself apart from other

offenders in his criminal category” by continuing to commit crimes is exactly backward: had

Lightning stopped committing crimes, he would have set himself apart from others in his criminal

category. Because the district court imposed a variance in a mine-run case, its decision to impose

an almost 225% upward variance warrants “closer review.” See Boucher, 937 F.3d at 708 (quoting

Kimbrough, 552 U.S. at 109).




that Lightning is already in the highest criminal history category, so if he had been convicted of the crimes the dissent
describes it would not have altered his Guidelines range. Given that fact, it seems especially inappropriate to enhance
his sentence based on the crimes simply because he was not prosecuted and convicted. What’s more, with one
exception the crimes that the dissent lists fit within Lightning’s history of nonviolent conduct. A grand jury declined
to return an indictment for that one exception, a felonious assault arrest, making it an especially thin reed on which to
base an almost 225% upward variance.
         3
            U.S. Sentencing Comm’n, Recidivism Among Federal Firearms                        Offenders    (June   2019),
https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2019/20190627_Recidivism_Firearms.pdf.

                                                           6
No. 19-4059, United States v. Lightning


        This closer review begins with United States v. Warren, a strikingly similar case where this

court found a maximum sentence for being a felon in possession substantively unreasonable.

771 F. App’x 637 (6th Cir. 2019).4 There, as here, Warren received a substantial upward variance

from the Guidelines range for being a felon in possession. Id. at 639. And there, as here, the

district court based that substantial variance on its determination that because of Warren’s criminal

history, he had to be incarcerated for as long as the law allowed. Id. at 639–40.

        In fact, Warren’s case presented a stronger basis for an upward variance. Warren’s

Guidelines range was higher than Lightning’s (51 to 63 months), and he actually had a record of

violence. Id. at 639. In imposing Warren’s upward variance, the district court took account of the

fact that Warren had—while incarcerated—just beaten his brother so violently that his brother was

paralyzed and on the verge of death. Id. And it noted the exceptional severity of Warren’s crimes,

which is a distinct factor when the offense categories fail to adequately reflect a particular crime’s

severity. Id. at 644 (Batchelder, J., dissenting). For example, Warren was convicted of two counts

of attempted felonious assault with a firearm. Id. But he did not merely attempt it—instead, he

shot a victim point-blank in the leg with a shotgun. Id. He was also charged with discharge of a

firearm on or near prohibited premises, but again he did not just fire the weapon; instead, he shot

it “at a vehicle carrying his own family members: two sisters and a niece.” Id. Yet we still

determined that “the district court insufficiently distinguished Warren from other offenders in the

same criminal history category” because it focused so heavily on Warren’s criminal history. Id.

at 642. In short, despite Warren’s violent record, “roughly doubling the recommended sentence”




        4
           Although unpublished decisions are not binding on subsequent panels, their reasoning can be persuasive.
See Crump v. Lafler, 657 F.3d 393, 405 (6th Cir. 2011). That is especially true here, when the facts of the prior
decision so closely mirror the present case.

                                                        7
No. 19-4059, United States v. Lightning


based only on his criminal history was substantively unreasonable. Id. at 643. The same is all the

more true of tripling Lightning’s sentence in the absence of any violent record.

        Moving beyond Warren, the need to avoid unwarranted sentencing disparities sits at the

heart of our substantive reasonableness review. See Perez-Rodriguez, 960 F.3d at 756. In mine-

run cases like this one, the risk of disparity is especially acute, a risk that only intensifies “when

the defendant receives a sentence well outside the Guidelines range.” See Boucher, 937 F.3d at

714; see also Perez-Rodriguez, 960 F.3d at 755 (“When our analysis includes comparing the

‘extent of the deviation’ among our cases, we may consider the percentage of variance from the

specified Guidelines range or the number of months of the sentence.”).

        The average sentence for someone in Lightning’s criminal history category for being a

felon in possession of a firearm crime would be seventy-seven months, already significantly higher

than Lightning’s Guidelines range. And U.S. Sentencing Commission data indicate that in 2019,

only 10.3% of felon in possession offenders received an upward variance.5 Even when they did,

their sentences increased by an average of 52.4%. Id. Those statistics place the 225% increase

that Lightning received in sharp relief. And the facts of this case do not show a defendant who is

among the worst of the 10.3% of felon-in-possession defendants who receive an upward variance,

such that a 172.6%-above-average variance is reasonable.

        Comparison to felon-in-possession cases where we upheld upward variances further

underscores the extreme nature of the variance in this case. In United States v. Clemons, for

example, we upheld a 23-month upward variance (from 57 to 80 months) for a felon with two prior

felonious assault convictions, a robbery conviction, and a conviction for improperly discharging a

firearm. 757 F. App’x 413, 414, 422 (6th Cir. 2018). In United States v. Sims, we upheld—over


        5
           U.S. Sentencing Comm’n, Quick Facts: Felon in Possession of a Firearm (2019),
https://www.ussc.gov/sites/default/files/pdf/research-and-publications/quick-facts/Felon_In_Possession_FY19.pdf.

                                                       8
No. 19-4059, United States v. Lightning


a dissent—a 15-month variance (from 33 to 48 months) for a felon with 14 adult convictions

ranging from burglary to a prior felon-in-possession case. 800 F. App’x at 385, 387. And in

United States v. Williams, we upheld a 27-month variance (from 33 months to 60 months) for a

felon who had robbed a bank and was holding the gun in question for another violent bank robber.

664 F. App’x 517, 518–20 (6th Cir. 2016). Yet Lightning, a nonviolent offender, received an

additional 83 months, a 225% increase.

       The sheer mundanity of Lightning’s circumstances makes it difficult to read the district

court’s explanation of its sentence and not be left with “a definite and firm conviction that the

district court committed a clear error of judgment.” Perez-Rodriguez, 960 F.3d at 753 (citation

omitted). In light of our holding in Warren, the Sentencing Commission’s statistics, and our other

felon in possession precedents, we hold that the district court abused its discretion by more than

tripling Lightning’s Guidelines sentence. For those reasons, we VACATE the sentence and

REMAND to the district court to fashion a sentence that is not greater than necessary to achieve

the purposes of sentencing.




                                                9
No. 19-4059, United States v. Lightning


       NALBANDIAN, Circuit Judge, dissenting. Edward Lighting pled guilty to being a felon

in possession of a firearm and received a ten-year sentence—the statutory maximum. The sentence

well exceeds his Guidelines range of 30–37 months. I agree that Lightning’s sentence is

procedurally reasonable. But because Lightning’s sentence is also substantively reasonable,

I would affirm. To be fair, this is a close case, and the majority’s resolution is defensible. But for

the reasons below, I come to a different conclusion.

       When we review a sentence for substantive reasonableness, we give due deference to the

district court. Gall v. United States, 552 U.S. 38, 51 (2007). “[T]his circuit gives sentencing courts

broad discretion to fashion individualized, fact-driven sentences without interference from

appellate courts.” United States v. Boucher, 937 F.3d 702, 708 (6th Cir. 2019). That’s because the

sentencing court “has access to, and greater familiarity with, the individual case and the individual

defendant before him than the Commission or the appeals court.” Rita v. United States, 551 U.S.

338, 357–58 (2007). So when a defendant challenges his sentence as “too long,” he must overcome

a “high bar.” United States v. Thomas, 933 F.3d 605, 612–13 (6th Cir. 2019).

       That bar is even higher when, in varying upward from the Guidelines, the district court

“explain[s] what distinguishes that defendant’s case from a typical one.” Boucher, 937 F.3d at 708.

In fact, if the district court “reasonably explains why the defendant’s unique circumstances fall

outside the ‘heartland’ of cases affected by the relevant guideline, then the ‘court’s decision to

vary . . . may attract greatest respect.’” Id. (quoting Kimbrough v. United States, 552 U.S. 85, 109

(2007)). So it’s not an abuse of discretion for a district court to vary upward—even substantially—

if the court considers the relevant sentencing factors and explains its decision. See United States

v. Castro-Audelo, 516 F. App’x 544, 544–45 (6th Cir. 2013) (affirming as reasonable a 108-month

sentence when the Guidelines range was 33 to 41 months).



                                                 10
No. 19-4059, United States v. Lightning


       The thrust of the majority’s argument is two-fold: first, Lightning’s is a mine-run case, so

the district court needed to articulate more compelling reasons to justify the variance; and second,

the district court relied too heavily on Lightning’s criminal past in varying upward. Ante, at 5

(“[B]ecause the Guidelines account for a defendant’s criminal history, that same criminal history

is unlikely to be compelling enough to justify an extreme variance.”). The Guidelines, the majority

points out, already accounted for Lightning’s criminal history.

       I agree that it’s important for the district court to avoid double counting crimes in

sentencing. But I disagree that the district court relied on Lightning’s criminal history as counted

by the Guidelines in varying upward. There’s a lot of conduct that Lightning’s Guidelines range

didn’t consider but that the district court did consider. Consider some offenses Lightning has

committed:

   •   Lightning took police on a high-speed car chase then tried to flee on foot. Officers found
       fake drugs on him and a stolen firearm.
   •   Lightning tried to sell a firearm and ammunition to an undercover federal agent. He also
       claimed to possess three SKS style firearms, one with a 100-round drum style magazine.
   •   Officers observed Lightning fire two rounds into the air then conceal the gun.
   •   Police regularly caught Lightning with large amounts of illegal narcotics. The house he
       burglarized (with a gun) had three bricks of marijuana inside. In his April 2012
       conviction for being a felon in possession of a firearm, officers found 7 grams of cocaine
       in Lightning’s sock along with a loaded firearm. When Lightning escaped custody, he
       had synthetic marijuana on him.
   •   Police caught Lightning several times in possession of ammunition, loaded firearms, and
       counterfeit money.
   •   Lightning hid from federal and state authorities as a fugitive from justice before law
       enforcement finally arrested him in an attic with a gun, ammunition, and counterfeit
       money.
   •   Law enforcement arrested Lightning for committing felonious assault.
   •   Finally, more than once Lightning disobeyed law enforcement commands while having a
       loaded gun on him.




                                                11
No. 19-4059, United States v. Lightning


But the Guidelines didn’t capture several of these offenses in setting Lightning’s range.1 The

Guidelines didn’t consider Lightning’s regular possession of, and association with, drugs and

counterfeit money. They didn’t consider that Lightning was a fugitive from state and federal justice

when he was last arrested.2 They didn’t consider his arrest for felonious assault. They didn’t

consider Lightning’s act of firing two rounds of a gun into the air.3 They didn’t consider

Lightning’s illegal attempt to sell loaded firearms.4 And they didn’t consider the speed with which

Lightning recidivated after (or even before) release. So the district court in varying upward didn’t

just rely on Lightning’s “criminal history” as accounted for by the Guidelines. It considered several

instances of criminal behavior that the Guidelines didn’t count. Besides, we’ve repeatedly rejected

the argument that a sentence is substantively unreasonable just because the district court justified

an upward variance by citing conduct used to calculate the Guidelines range. United States v.

Lanning, 633 F.3d 469, 477–79 (6th Cir. 2011); see United States v. Heard, 749 F. App’x 367,

372 (6th Cir. 2018) (collecting cases).




         1
            Generally, before a district court can consider uncharged or dismissed conduct in sentencing, the court must
find that it happened by a preponderance of the evidence. See, e.g., United States v. Haj-Hamed, 549 F.3d 1020, 1026
(6th Cir. 2008). But “[a]t sentencing, the court may accept any undisputed portion of the presentence report as a finding
of fact.” Fed. R. Crim. P. 32(i)(3)(A). Lightning never objected to the factual findings in the PSR, so the district court
was entitled to—and did—rely on those facts as established. Id.; see United States v. Wales, 68 F. App’x 575, 586
(6th Cir. 2003); United States v. McCully, 407 F.3d 931, 933 (8th Cir. 2005).
         2
             This is a different offense than Lightning’s other escape convictions.
          3
            “[L]aw enforcement officers observed Lightning fire two shots from a handgun into the air and then conceal
the weapon in his waistband.” (R. 26, Sentencing Mem., PageID # 127–28.) Lightning’s presentence investigation
report shows that Lightning served a sentence arising out of this incident. But a closer reading of the PSR shows that
the conviction was for Lightning’s violation of Ohio’s prohibition on carrying a concealed weapon—the act of
concealing the gun in his waistband. The conviction didn’t cover Lightning’s act of actually firing the gun. See Ohio
Rev. Code § 2923.12 (“No person shall knowingly carry or have, concealed on the person’s person or concealed ready
at hand . . . [a] handgun other than a dangerous ordnance . . . .”).
         4
            The offense for which Lightning served time was being a felon in possession of a firearm—not the attempted
illegal sale of a firearm. Cf. 18 U.S.C. § 922(a).

                                                            12
No. 19-4059, United States v. Lightning


        So I don’t think the district court relied too heavily on what the Guidelines already

captured. Perhaps my disagreement with the majority, then, is over whether this is a mine-run case.

I don’t think it is.

        It’s true, as the majority points out, that most felon-in-possession offenders recidivate. But

Lightning’s recidivism stands out. The Sentencing Commission says that the median time for a

felon-in-possession offender to recidivate is 17 months.5 So let’s explore Lightning’s criminal

timeline. In June 2002, Lightning committed burglary with a firearm specification; the court

sentenced him to five years in custody.6 He was “released from custody” on October 10, 2008, but

before that, in February 2008, he tried to escape custody. The court sentenced him to four years

custody for that offense, and he was released in March 2012 on post-release control. One month

later, Lightning was again arrested, this time for being a felon in possession of a firearm. Before

sentencing for that crime, and less than four months after it, Lightning was again arrested, this time

for trying to sell guns and ammunition to an undercover federal agent. For being a felon in

possession of a firearm, he received fifty-five months in custody starting in September 2013. Then,

in January 2017, supervised release started, but in August of that same year, Lightning violated

supervision, and he was sentenced to 12 months in custody. Finally, in September 2018, Lightning

took police on a high-speed car chase. Police eventually caught him, and he had a stolen gun and

fake drugs in his possession.




        5
          https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2019/20190627 Recidivism Firearms.pdf.
        6
            It’s worth noting that the 2002 offense wasn’t Lightning’s first criminal conviction—it was the basis for
his later felon-in-possession convictions. But before the burglary, Lightning was convicted of 1. Receiving stolen
property; 2. Carrying a concealed weapon; 3. Falsification; and 4. Aggravated trespass. And all in a thirteen-month
span.

                                                        13
No. 19-4059, United States v. Lightning


         All that to say, Lightning wasted little to no time before reoffending. In fact, these offenses

don’t even include five others for which police arrested Lightning. So his case is well outside the

heartland in this respect. And since this isn’t a mine-run case, I don’t think Boucher is very useful

here. We subjected the major variance in Boucher to exacting scrutiny after determining that his

case looked like a mine-run case. 937 F.3d at 708, 714. That doesn’t apply here.

         It’s true that we reversed in Boucher even though “the district court had offered a thorough

explanation for its decision.” Ante, at 5. And, of course, I agree that offering an explanation (even

a lengthy one) will not, by itself, justify a variance. Explanations, of course, must be reasonable.

Kimbrough, 552 U.S. at 109. But the key in Boucher was that the district court relied on factors

that the Sentencing Guidelines explicitly discourage courts from considering. 937 F.3d at 710–11.

It looked to Boucher’s “education, medical practice, reputation in the community, involvement in

his church, lack of criminal history, military background, and two children who ‘are doing very

well.’” Id. at 710. “While these factors might distinguish Boucher from a mine-run defendant

convicted of assault, they are almost all disfavored as grounds for a below-Guidelines sentence.”

Id. at 710–11. Again, I think this case is different given Lightning’s conduct.

         I also believe there are important distinctions between United States v. Warren, 771 F.

App’x 637 (6th Cir. 2019), and this case. Throughout Warren we faulted the district court for

imposing an above-Guidelines sentence based exclusively on Warren’s criminal history.7 Id. at

641 (“[T]he only reason the court gave for that disparity was Warren’s criminal record.” (emphasis

added)); United States v. Sims, 800 F. App’x 383, 386 (6th Cir. 2020) (noting that we reversed in


         7
           It’s true that the district court in Warren also noted that Warren had also badly beaten his brother in prison.
But the court said this only “confirm[ed]” its view that Warren needed a longer sentence than the Guidelines
determined. 771 F. App’x at 639. But if the act of violence “confirmed” this view, that presupposes that enough
predicate facts—namely Warren’s criminal history as counted by the Guidelines—already justified the higher
sentence. In other words, the act of violence wasn’t necessary, in the district court’s eyes, to justify the upward
variance. It only “confirmed” what Warren’s criminal history already established.

                                                           14
No. 19-4059, United States v. Lightning


Warren because “the variance was based solely on the defendant’s criminal record”). So we

reversed that sentence because the district court relied on Warren’s criminal history “without a

fuller consideration of whether the selected sentence avoids unwarranted sentencing disparities.”

Warren, 771 F. App’x at 642; see also id. (“Because the district court’s only discussion of whether

the selected sentence avoids unwarranted sentencing disparities hinges on criminal history factors

addressed by the Guidelines, the district court insufficiently distinguished Warren from other

offenders in the same criminal history category.”).

        But here, the district court did consider and explain the disparity between Lightning’s and

other defendants’ sentences. (R. 26, Sentencing Mem., PageID # 129–30.) And the court didn’t

rely solely on Lightning’s criminal history, as counted by the Guidelines, in varying upward. In

fact, the district court cited the very acts I discussed above. This sets our case apart from Warren

because the district court’s upward variance here didn’t “hinge[] on criminal history factors

addressed by the Guidelines.” Warren, 771 F. App’x at 642. It hinged on several acts that the

Guidelines didn’t consider. Indeed, maybe that’s why Warren’s presentence investigation report

didn’t identify any grounds for an upward variance, id. at 638, while Lightning’s identified his

“continued possession of firearms and his conduct in this case (fleeing in a vehicle and on foot)”

as grounds for such a variance. (R. 19, Presentence Investigation Report, PageID # 99.) And maybe

it’s also why Warren’s presentence investigation report disclosed almost no conduct that the

district court could use to justify a variance that the Guidelines didn’t already consider. The same

just isn’t true here.

        All this sets the district court’s sentence apart from the sentence we vacated in Warren.

Rather than relying on the same acts that the Guidelines already considered, “the district court here

provided several reasons supporting its decision to vary upward.” Sims, 800 F. App’x at 386. It



                                                 15
No. 19-4059, United States v. Lightning


noted several serious crimes that weren’t used to calculate the Guidelines range and emphasized

the need to promote respect for the law, protect the public, and punish and deter Lightning. All the

while, the court acknowledged the disparity between Lightning’s sentence and the average

sentence for other felon-in-possession defendants.

       So even though Lightning’s variance was large, the district court didn’t abuse its significant

discretion by imposing it. See Boucher, 937 F.3d at 708 (“In all cases, this circuit gives sentencing

courts broad discretion to fashion individualized, fact-driven sentences without interference from

appellate courts.”). The court recognized the Guidelines sentence as the initial benchmark but

found that it wasn’t adequate to “deter crime and protect the public.” Thomas, 933 F.3d at 613; see

(R. 26, Sentencing Mem., PageID # 129–30.) And the court did exactly what the Sentencing

Guidelines say district courts can do when a defendant’s criminal history category doesn’t

adequately capture the seriousness of the defendant’s criminal past or the likelihood of future

crime: it imposed a higher sentence. U.S.S.G. § 4A1.3(a)(1). Then, the district court “reasonably

explain[ed] why [Lightning’s] unique circumstances fall outside the ‘heartland’ of cases affected

by the relevant guideline.” Boucher, 937 F.3d at 708. And it “supported its variance with rational

reasons rooted in the § 3553(a) factors.” Thomas, 933 F.3d at 613. Under our “highly deferential”

standard of review, this wasn’t an abuse of discretion. Boucher, 937 F.3d at 707. If anything, doing

all this entitled the district court’s decision to the “greatest respect.” Kimbrough, 552 U.S. at 109.

This is true “[w]hether or not we would have chosen his sentence.” Thomas, 933 F.3d at 613. After

all, the district court was there all throughout Lightning’s case, not us. Rita, 551 U.S. at 357–58.

       Lightning also points to his “nonviolent” past as evidence that the district court sentenced

him too harshly. I disagree with this characterization. Lightning’s “nonviolence” is more a result

of luck than character. Lightning committed burglary while possessing a gun, and several bricks



                                                 16
No. 19-4059, United States v. Lightning


of marijuana were in the house he burglarized. In Ohio, the offense of burglary with a firearm

specification requires a person to use force, stealth, or deception to trespass into another’s

habitation “when any person other than an accomplice of the offender is present or likely to be

present, with purpose to commit in the habitation any criminal offense.” Ohio Rev. Code

§ 2911.12(A)(2). So it’s hard to see how breaking into a house with a gun where large amounts of

drugs were found doesn’t have any indicia of violence or potential violence. Indeed, police entered

the house and fired shots.

       And Lightning’s criminal record also includes aggravated trespass, receiving stolen

property, carrying a concealed weapon, and multiple convictions for being a felon in possession

of a firearm. That’s not even including other conduct Lightning has been arrested for, including

discharging a firearm in the city (after which he failed to immediately comply with law

enforcement commands) and felonious assault. At the very least, this conduct is reckless and could

seriously injure or kill someone. And to make matters worse, during several of these offenses,

police caught Lightning with drugs, ammunition, and counterfeit money. That includes his latest

arrest, when Lightning took police on a high-speed car chase, which caused him to lose control of

his vehicle and flee on foot.

       Car chases, firearms possession, assault, burglary, and discharging a weapon into the air

all pose a serious risk of harm to the public. That some of it happened a long time ago is hardly

reassuring—Lightning has barely spent any time outside of prison since he became an adult. So

it’s simply a coincidence that Lightning hasn’t injured or killed anyone yet. And the district court

knew and acknowledged all this. In its sentencing memorandum, it explained why the Guidelines

range was, in its eyes, inadequate to protect the public and deter Lightning. It was within the court’s




                                                  17
No. 19-4059, United States v. Lightning


“broad discretion” to make this call, even if it led to a disparity. Boucher, 937 F.3d at 708; see

U.S.S.G. § 4A1.3(a)(1). We owe due deference to that judgment.

       For these reasons, I respectfully dissent.




                                                18